Citation Nr: 1755624	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  06-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tertiary neurosyphilis with ocular involvement.  

2.  Entitlement to service connection for glaucoma, secondary to tertiary neurosyphilis with ocular involvement.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to an increased rating in excess of 10 percent for hypothyroidism.  

5.  Entitlement to an increased rating in excess of 10 percent for bilateral calcaneal heel spurs.  

6.  Whether a substantive appeal was timely filed with respect to a January 2008 rating decision which denied a claim of entitlement to an increased rating, in excess of 20 percent, for lumbar strain.

7.  Whether a substantive appeal was timely filed with respect to a January 2008 rating decision which denied a petition to reopen a claim of service connection for bilateral shoulder arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission (TVC)


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from October 1961 to August 1962 and from December 1990 to April 1992, with additional service in the National Guard.  

Review of the file reflects that the claims listed on the title page were not initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  Specifically, the matter of whether new and material evidence has been submitted to reopen a claim of service connection for tertiary neurosyphilis with ocular involvement was developed separately from the other claims on appeal.  That claim is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The additional claims are on appeal from February 2006 and November 2008 rating decisions and a September 2021 administrative decision letter of the same RO.  Issues #2 - #5 (and others) were remanded in November 2012.  The "other" issues were either addressed or granted during the appeal process and are no longer in appeal status.  The claims as listed on the title page are now before the Board for further appellate consideration.  

Issue #1 is addressed in the decision below.  All other issues (#2 -#5) are addressed in the REMAND portion of the decision below.  Those claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In February 1993, service connection for tertiary syphilis with ocular involvement was initially denied.  Since then, the claim has been denied on numerous occasions, to include in April 2007.  That rating decision was not appealed.  

2.  The evidence received after the April 2007 rating decision is not new and material; it does not relate to an unestablished fact necessary to substantiate the claim for service connection for tertiary syphilis with ocular involvement.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision which confirmed the previous denials of service connection for tertiary syphilis with ocular involvement is final.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence has not been received since the April 2007 rating decision; thus, the claim of service connection for tertiary syphilis with ocular involvement is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although Kent also required VA to notify the Veteran of the basis for the prior denial of the claim, that holding is no longer valid law.  See VAOPGCPREC 6-2014.  

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See December 2012 VCAA/duty to assist letter.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of STRs (service treatment records) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatment and examination.  A February 2013 VA examination specifically addresses the etiology of the tertiary syphilis with ocular involvement, and the report reflects that the opinion was derived after review of the entire claims file and examination of the Veteran.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence - Tertiary Syphilis with Ocular Involvement

The Veteran was originally denied service connection for tertiary syphilis with ocular involvement in a February 1993 rating decision.  This denial was based on an inservice finding of tertiary neurosyphilis with bilateral optic nerve atrophy and involvement of the right oculomotor nerve pupillary constrictor fibers, as existing prior to service and not aggravated therein.  Specifically, it was noted that he was diagnosed with syphilis in 1962.  

In subsequent years, the RO continued to deny the claim upon numerous rating decisions, most recently in April 2007.  The Veteran did not submit a timely notice of disagreement (NOD) with the April 2007 decision, and no new and material evidence was received within the appeal period.  Thus, the April 2007 rating is the most recent final denial of the claim.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017); cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2017).  

The Veteran submitted a claim to reopen the issue of service connection for tertiary syphilis with ocular involvement in November 2012.  This claim was reopened but denied in the May 2013 rating in that the evidence did not support a change in the prior denial.  The Board is required to address new and material evidence claims in the first instance.  The Board has the jurisdiction to address a new and material evidence issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material evidence claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material evidence issue in the first instance.  

Pursuant to 38 U.S.C. § 5108 (2012), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

For purposes of the "new and material evidence" analysis, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156 (2017).  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) (2017) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence received since the April 2007 rating decision includes VA treatment records and a February 2013 VA examination report as well as a private physician's statements from March 2015 and May 2015.  Also added was an August 2016 VA eye conditions questionnaire (VA FORM -0960N-2).  The private physician's statements do not pertain to the eye disorder, and the treatment records are cumulative as they merely show the Veteran's history of eye problems and continued treatment.  Similarly, the questionnaire is general in nature (reflecting current diagnoses of eye disorders and continued treatment without addressing onset or etiology).  

As to the VA February 2013 examination report, the examiner reviewed the claims file and examined the Veteran.  He noted that the Veteran was diagnosed with late neurosyphilis in September 1991 during service.  He added that late syphilis was the stage of disease progression that occurred many years after initial contraction of the infection.  In this case, the record showed that initial contraction was in 1962.  Thus, the disorder was not incurred in service during a period of service as it clearly preexisted service entrance in December 1990.  It is also not shown to have been present during the Veteran's service from October 1961 to August 1962.  As to aggravation of a preexisting disorder, the examiner noted that there were "few conditions" that would aggravate this development beyond normal progression.  Military service activities and exposures are "highly unlikely" to affect the course of the disease in any remotely clinically significant manner.  

The Board considers the VA examination report to be new as it was not of record earlier.  However, it is not material as it does not show that tertiary syphilis was incurred in service or that the preexisting disability was aggravated beyond its natural progression therein.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for tertiary syphilis with ocular development is not reopened.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  


ORDER

The application to reopen a previously denied claim for service connection for tertiary syphilis with ocular involvement is denied.  


REMAND

The Board regrets the additional delay as to the claims of entitlement to service connection for glaucoma, secondary to tertiary neurosyphilis with ocular involvement; entitlement to service connection for diabetes mellitus; entitlement to an increased rating in excess of 10 percent for hypothyroidism; entitlement to an increased rating in excess of 10 percent for bilateral calcaneal heel spurs; whether a substantive appeal was timely filed with respect to a January 2008 rating decision which denied a claim of entitlement to an increased rating, in excess of 20 percent, for lumbar strain; and whether a substantive appeal was timely filed with respect to a January 2008 rating decision which denied a petition to reopen a claim of service connection for bilateral shoulder arthritis.

The November 2012 remand requested that the AOJ issue a statement of the case (SOC) as to the issues of timeliness of a substantive appeal.  It does not appear that this has been accomplished.  

The Board notes that the record contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which was received in February 2015 which appoints the TVC as the Veteran's representative.  

The Board has conducted a thorough review of the claims file, and, indeed, TVC has been included on correspondence subsequent to its appointment; moreover, there is no evidence that their representation of the Veteran has been revoked.  It is noted that TVC submitted argument as to the claim to reopen service connection for tertiary neurosyphilis with ocular involvement, already discussed.  Significantly, it appears that to date, TVC has not submitted a VA Form 646 on the Veteran's behalf regarding his claims addressed in this remand.  The purpose of VA Form 646 (Statement of Accredited Representative in Appealed Case) is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b  As a state service organization, TVC is not located within the Board's offices, and thus, the appeal must be remanded to afford that organization the full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claims on appeal.  See 38 C.F.R. § 20.600 (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC on the issues of whether a timely substantive appeal was filed with regard to a January 2008 rating decision denying an increased rating for lumbar strain and a petition to reopen a claim for arthritis of the shoulders.  The Veteran should be advised that he must file a timely substantive appeal in order for the Board to have jurisdiction as to these issues.

2.  Obtain and associate with the claims file all VA treatment records dated subsequent to February 2017.  Any negative responses must be documented in the claims file and the Veteran must be properly informed according to 38 C.F.R. § 3.159 (2017).  

3.  Following completion of the above, conduct any additional development warranted in light of any evidence added to the record.  

4.  Thereafter, readjudicate the Veteran's claims on appeal (issues #2 through #5 on the title page herein).  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and allow a reasonable time for response.  

5.  Afford the Veteran's representative, TVC, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative does not respond to the request to complete a VA Form 646 or its equivalent, clearly document the same within the claims file.  

6.  All issues properly on appeal should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


